1                                   UNITED STATES DISTRICT COURT
2                                           DISTRICT OF NEVADA
3
     LARRY L. HUNTER,                                       )
4                                                           )
                             Plaintiff,                     )       Case No.: 2:19-cv-00543-GMN-BNW
5
            vs.                                             )
6                                                           )                       ORDER
     U.S. BANK NATIONAL ASSOCIATION,                        )
7                                                           )
                             Defendant.                     )
8

9            Pending before the Court is Defendant U.S. Bank National Association’s

10   (“Defendant’s”) Motion to Dismiss, (ECF No. 8).1 Plaintiff Larry L. Hunter (“Plaintiff”) filed

11   a Response, (ECF No. 18), Defendant filed a Reply, (ECF No. 21), and Plaintiff filed a Sur

12   Reply, (ECF No. 23). For the reasons discussed below, the Court GRANTS Defendant’s

13   Motion to Dismiss.

14   I.      BACKGROUND

15           This case arises from Plaintiff’s alleged default on the loan he obtained to finance the

16   purchase of real property located at 4074 Blue Manor Lane, Las Vegas, NV 89032. (See Mot.

17   to Dismiss (“MTD”) 2:18–20). Plaintiff commenced this action by filing a document in state

18   court styled as a Motion for Summary Judgment, hereinafter referred to as Plaintiff’s

19   Complaint, which seeks discharge of the loan obligation as well as damages totaling

20   $1,500,000.00. (See Compl. ¶ 9, Ex. 1 to Petition for Removal, ECF No. 4). Defendant

21

22

23
     1
       Also pending before the Court is Defendant’s Motion to Deny, (ECF No. 10), regarding the Motion for
24   Summary Judgment attached as an exhibit to the Petition for Removal. Plaintiff has not filed a document styled
     as a Complaint. Rather, he began the case by moving for summary judgment in state court. (See Pl.’s Mot. for
25   Summ. J., Ex. 1 to Pet. for Removal, ECF No. 4). Defendant’s Motion to Dismiss and its Motion to Deny
     regarding the Motion for Summary Judgment are both the same document. (See ECF Nos. 8, 10). Hereinafter,
     the Court references only the Motion to Dismiss in its discussion.

                                                      Page 1 of 4
1    removed the case to this Court and now moves to dismiss the Complaint for failure to state a
2    claim upon which relief can be granted. (See Pet. Removal, ECF No. 4); (MTD 3:16–13:2).
3    II.    LEGAL STANDARD
4           Dismissal is appropriate under Rule 12(b)(6) where a pleader fails to state a claim upon
5    which relief can be granted. Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544,
6    555 (2007). A complaint “that states a claim for relief must contain . . . a short and plain
7    statement of the claim showing that [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A
8    pleading must give fair notice of a legally cognizable claim and the grounds on which it rests,
9    and although a court must take all factual allegations as true, legal conclusions couched as
10   factual allegation are insufficient. Twombly, 550 U.S. at 555. Accordingly, Rule 12(b)(6)
11   requires “more than labels and conclusions, and a formulaic recitation of the elements of a
12   cause of action will not do.” Id.
13          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
14   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
15   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). “A claim has facial plausibility
16   when the plaintiff pleads factual content that allows the court to draw the reasonable inference
17   that the defendant is liable for the misconduct alleged.” Id. This standard “asks for more than a
18   sheer possibility that a defendant has acted unlawfully.” Id.
19          If the court grants a motion to dismiss for failure to state a claim, leave to amend should
20   be granted unless it is clear that the deficiencies of the complaint cannot be cured by
21   amendment. DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992). Pursuant
22   to Rule 15(a), the court should “freely” give leave to amend “when justice so requires,” and in
23   the absence of a reason such as “undue delay, bad faith or dilatory motive on the part of the
24   movant, repeated failure to cure deficiencies by amendments previously allowed, undue
25



                                                   Page 2 of 4
1    prejudice to the opposing party by virtue of allowance of the amendment, futility of the
2    amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).
3    III.   DISCUSSION
4           Plaintiff fails to provide adequate notice of the allegations he asserts against Defendant.
5    As stated above, a pleading must give “fair notice of a legally cognizable claim and the grounds
6    on which it rests.” Twombly, 550 U.S. at 555; see also Fed. R. Civ. P. 8(a). The purpose of this
7    requirement is not only to provide defendants with a fair opportunity to respond to plaintiff’s
8    allegations, but also to ensure the effective use of the court’s resources. See McHenry v. Renne,
9    84 F.3d 1172, 1179-80 (9th Cir. 1996) (finding dismissal appropriate under Federal Rule of
10   Civil Procedure 8 because “[p]rolix, confusing complaints . . . impose unfair burdens on
11   litigants and judges.”).
12          Here, Plaintiff’s Complaint does not provide fair notice of the claims asserted and the
13   grounds upon which they rest because the face of the Complaint fails to identify a single claim
14   asserted against Defendants. Rather, Plaintiff appends over 100 pages of exhibits to the
15   Complaint and asserts that, “[t]he grounds on which this motion is based are stated with
16   particularity in Plaintiff’s Letters and Notices and Certificate of Nonresponse, which is
17   incorporated herein.” (Compl. ¶ 1).
18          The Court is unable to ascertain the causes of action Plaintiff alleges. Plaintiff’s
19   Complaint must provide a “short and plain statement of the claim showing that [he] is entitled
20   to relief;” it is not the role of the Court to formulate Plaintiff’s case for him. See Fed. R. Civ. P.
21   8(a)(2); Sparling v. Hoffman Constr. Co., 864 F.2d 635, 640 (9th Cir. 1988) (“If the factual
22   elements of a cause of action are scattered throughout the complaint but are not organized into
23   a ‘short and plain statement of the claim,’ dismissal for failure to satisfy Rule 8(a) is proper.”);
24   see also Northwestern Nat’l Ins. Co. v. Baltes, 15 F.3d 660, 662 (7th Cir. 1994) (“District
25   judges are not archaeologists. They need not excavate masses of papers in search of revealing


                                                  Page 3 of 4
1    tidbits.”). Plaintiff’s reference to the Complaint’s exhibits does not provide Defendant or the
2    Court with adequate notice of the legal theories he seeks to pursue or the facts upon which
3    those theories rest. Accordingly, the Court dismisses Plaintiff’s Complaint with leave to
4    amend.
5    IV.    CONCLUSION
6           IT IS HEREBY ORDERED that Plaintiff’s Complaint, (Ex. 1 to Petition for Removal,
7    ECF No. 4), is DISMISSED without prejudice. Plaintiff may file an amended complaint
8    within twenty-one (21) days from entry of this Order.
9           IT IS FURTHER ORDERED that Defendant’s Motion to Deny Plaintiff’s Motion for
10   Summary Judgment, (ECF No. 10), is DENIED as moot.
11                      31 day of January, 2020.
            DATED this _____
12

13
                                                  ___________________________________
14
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
15

16

17

18

19

20

21

22

23

24

25



                                                Page 4 of 4
